           Case 1:20-cv-05893-ER Document 5 Filed 08/06/20 Page 1 of 5

Copies Mailed
Chambers of Edgardo Ramos
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  VICTOR M. HERRERA,

                             Plaintiff,
                                                                                 August 6, 2020
                         -against-

  DERMOT SHEA, Commissioner, City of New York
  Police Department; STEVEN BANKS,
  Commissioner, Human Resources Administration City
  of New York; MARK NIGEL, Attorney, Office of
  Temporary Disability Assistance; SAMUEL
  SPITZBERG; SERGEANT KNOX, HRA POLICE;                                  20-CV-5893 (ER)
  ANNETTE VASZQUEZ, HRA Police Officer; HRA
  OFFICER HENNA; HRA OFFICER CURCIO; HRA                              TRANSFER ORDER
  LIEUTENANT WRIGHT; JOHN DOE, NYPD
  Officer; JANE DOE, NYPD Officer; LIEUTENANT
  VASZQUEZ, 84th Precinct; JANE DOE I,
  Plainclothes NYPD Officer; JANE DOE II, NYPD
  Police Officer; DEXTERLY FREEMAN, Deputy
  Commissioner of Security, Human Resources
  Administration; JOHN DOE, Summit Security
  Supervisor; JOHN DOE, Summit Security Officer I;
  JOHN DOE, Summit Security Officer II,

                             Defendants.

EDGARDO RAMOS, United States District Judge:

       Plaintiff brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants

violated his constitutional rights. By order dated August 5, 2020, the Court granted Plaintiff

leave to proceed in forma pauperis (IFP). For the following reasons, this action is transferred to

the United States District Court for the Eastern District of New York.

                                          BACKGROUND

       Plaintiff filed this complaint regarding events occurring on December 19, 2019, at a New

York City Human Resources Administration (HRA) office located on the fifth floor of 150

Boerum Place, in Brooklyn. For unexplained reasons, HRA employees summoned police officers
           Case 1:20-cv-05893-ER Document 5 Filed 08/06/20 Page 2 of 5




from the 84th Precinct, who “forcefully pushed” Plaintiff against the wall, restrained and

searched him, and “deliberately paraded” him in public. Once they were in the street, the police

officers released Plaintiff and returned his property. But as Plaintiff proceeded toward the

subway, HRA officers Knox, Henna, Vasquez, and NYPD Officer Jane Doe again “forcefully”

restrained Plaintiff and unlawfully arrested him. (Id. ¶¶ 28-34.)

       According to Plaintiff, the supervisory defendants are “familiar” with his “reform

activities and complaints,” and retaliated against him for “invok[ing] his right to petition for

redress of grievances.” 1 Plaintiff claims that he has filed “numerous grievances and complaints”

with supervisors Banks, Freeman, Spitzberg, and Marks. Plaintiff asserts claims of false arrest,

unlawful detention and confinement, retaliation and conspiracy, deliberate indifference, cruel and

unusual punishment, malicious prosecution, abuse of process, discrimination and denial of equal

protection, assault and battery, unreasonable search and seizure, negligence, and intentional

infliction of emotional distress. He seeks money damages and injunctive relief. (Id. at 1, 6-8, 14-

15.)

       The complaint lists addresses in Brooklyn and Uniondale for the individual defendants

directly involved in the December 19th incident. The addresses provided for the supervisory

defendants are in either Manhattan or Albany.




       1
          Plaintiff has previously filed complaints in this District alleging that municipal
defendants retaliated against him for his advocacy on behalf of himself and others. See Herrera
v. City of New York, ECF 1:19-CV-3216, 66 (AT) (S.D.N.Y. June 12, 2020) (dismissing
complaint under stipulated settlement); Herrera v. Banks, ECF 1:17-CV-7691, 99 (ALC) (KHP)
(S.D.N.Y. Aug. 6, 2018) (same); Herrera v. City of New York, ECF 1:16-CV-0162, 125 (KPF)
(S.D.N.Y. Feb. 24, 2017) (dismissed for failure to prosecute).

                                                  2
           Case 1:20-cv-05893-ER Document 5 Filed 08/06/20 Page 3 of 5




                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

       28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where

the person is domiciled. 28 U.S.C. § 1391(c)(1).

       There are no facts in the complaint about where the individual defendants are domiciled.

28 U.S.C. § 1391(c)(1). But the events giving rise to this complaint occurred in Brooklyn, New

York, and the complaint lists addresses in Brooklyn and Uniondale for the individuals directly

involved in those events. Brooklyn is located in Kings County, and Uniondale is located in

Nassau County, both of which fall within the Eastern District of New York. See 28 U.S.C.

§ 112(a). Plaintiff also alleges that supervisory defendants tolerated retaliation against him, and

the complaint lists addresses for those individuals in Manhattan. 2 Venue therefore is arguably

proper both in the Eastern District and in this District under § 1391(b)(1) and (2).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,


       2
        One defendant has an Albany address. Albany County falls within the Northern District
of New York. See 28 U.S.C. § 112(a).

                                                  3
            Case 1:20-cv-05893-ER Document 5 Filed 08/06/20 Page 4 of 5




426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

occurred in Brooklyn, and most defendants appear to reside in either Brooklyn or Uniondale.

Venue is therefore proper in the Eastern District of New York. See 28 U.S.C. § 1391(b). Based on

the totality of the circumstances, the Court concludes that it is in the interest of justice to transfer



                                                   4
             Case 1:20-cv-05893-ER Document 5 Filed 08/06/20 Page 5 of 5




this action to the United States District Court for the Eastern District of New York. 28 U.S.C.

§ 1404(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York, and closes this case.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     August 6, 2020
           New York, New York

                                                              EDGARDO RAMOS
                                                            United States District Judge




                                                   5
